 Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 1 of 11 PageID #:177



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

ARACELIS RUFFOLO, DOMINIQUE             )
BONSEIGNEUR, and BIANCA FAIRMAN,        )
on behalf of themselves and all other   )
plaintiffs similarly situated,          )
                                        )   Case No. 1:18-cv-03305
                         Plaintiffs,    )
                                        )   Honorable Harry D. Leinenweber
v.                                      )
                                        )   Magistrate Judge Daniel G. Martin
LASALLE GROUP, INC. and TAMYRA          )
MIRACLE, individually,                  )
                                        )
                         Defendants.    )




___________________________

                                EXHIBIT B
                                       to
DEFENDANT LASALLE GROUP, INC.’S OPPOSITION TO PLAINTIFFS’
 MOTION FOR CONDITIONAL CERTIFICATION OF A COLLECTIVE
 ACTION AND TO ISSUE NOTICE PURSUANT TO 29 U.S.C. §216(B)

___________________________
   Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 2 of 11 PageID #:178



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ARACELIS RUFFOLO, DOMINIQUE                    )
 BONSEIGNEUR, and BIANCA                        )
 FAIRMAN, on behalf of themselves and           )
 all other plaintiffs similarly situated,       )
                                                )    Case No. 1:18-cv-03305
                         Plaintiffs,            )
                                                )    Honorable Harry D. Leinenweber
 v.                                             )
                                                )
 LASALLE GROUP, INC. and TAMYRA                 )
 MIRACLE, individually,                         )
                                                )
                         Defendants.            )

                          DECLARATION OF TAMYRA MIRACLE

       1.        I, Tamyra Miracle, pursuant to 28 U.S.C. 1746(2) declare under penalty of perjury

the following:

       2.        I am over the age of eighteen. I am competent to testify and have personal

knowledge of the matters stated herein.

       3.        I am currently employed by LaSalle Group, Inc. (“the Company”) as the Executive

Director of Autumn Leaves South Barrington. I have held this position since May 2017.

       4.        As part of my job duties, I oversee the operations of the Autumn Leaves memory

care and assisted living facilities in South Barrington, Illinois.

       5.        At the South Barrington location, the administrative manager, the life engagement

specialist, the life engagement manager, and the maintenance manager report to me and are

expected to work weekdays from 9 a.m. to 5 p.m. Housekeepers and cooks report to me and are

expected to work from 9 a.m. to 5 p.m. Caregivers and nurses report to the director of healthcare

and work first shift, second shift, or third shift to provide round-the-clock patient care.

       6.        Hourly employees at South Barrington are required to record their time using the

Paycom system. To use Paycom, each employee has a unique username and password. When an
  Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 3 of 11 PageID #:179



employee starts her shift, she uses a computer located inside the facility to log in to Paycom and

punch in for that day. At the end of the employee’s shift, she uses the same computer to log in to

Paycom and punch out for that day.

       7.      At South Barrington, only the director of healthcare, the administrative manager,

and the executive director have access to modify time entries in Paycom. If an employee forgets

to punch in or out, she must notify her manager and submit a missed punch form so that her

manager can correct her time entry in Paycom.

       8.      If an employee works through or has an interrupted meal break and that break is

not otherwise taken later in the day, the employee informs her manager and, in most circumstances,

fills out a missed punch/missed lunch form.

       9.      When the employee’s manager is informed of the missed or interrupted lunch, the

manager then enters a lunch override for that employee in Paycom on that day, and the employee

is paid for their entire 30-minute meal period.

       10.     In November 2017, Terran Salbego called me to discuss overtime reports for South

Barrington because this location had more overtime hours than was typical.

       11.     Salbego and I reviewed the Paycom time entries and found Plaintiffs Bonseigneur

and Ruffolo had been working significant amounts of overtime over the past few months that was

not typical for their positions. For example, Ruffolo’s time entries included 20.05 hours of

overtime between October 30, 2017 and November 12, 2017. As another example, Bonseigneur’s

time entries included 20.99 hours of overtime between October 16, 2017 and October 29, 2017.

Attached as Exhibit 1 are true and correct copies of the paystubs showing these overtime hours.

       12.     We found that Bonseigneur was modifying nearly all of both her own time entries

and Ruffolo’s time entries in the Paycom system between August 2017 and November 2017.




                                                  2
  Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 4 of 11 PageID #:180



Instead of Bonseigneur and Ruffolo each punching in at the beginning of their workday and

punching out at the end of their workday using the Paycom system, Bonseigneur was editing both

of their time entries to enter the punch in and punch out times after-the-fact.

        13.    We further found that Bonseigneur had modified Ruffolo’s time entries to punch in

and punch out on November 7 and November 9, 2017 – days that Ruffolo took off and had not

worked at all. Attached as Exhibit 2 is a true and correct copy of my calendar for those days

showing that Ruffolo (“Alice”) had requested and taken days off on November 7 and November 9,

2017.

        14.    LaSalle paid Bonseigneur and Ruffolo for the overtime recorded in Paycom, but

they had not sought my advance approval to work this overtime, and they had falsified time entries.

        15.    Their actions violated LaSalle’s policy, and warranted their termination of

employment. On November 28, 2017, I met separately with Bonseigneur and Ruffolo and

informed them that their employment was terminated effective immediately.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the forgoing is true and correct

to the best of my knowledge and belief.




[Signature on following page]




                                                  3
Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 5 of 11 PageID #:181
 Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 6 of 11 PageID #:182



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

ARACELIS RUFFOLO, DOMINIQUE    )
BONSEIGNEUR, and BIANCA        )
FAIRMAN, on behalf of themselves and
                               )
all other plaintiffs similarly situated,
                               )
                               )            Case No. 1:18-cv-03305
           Plaintiffs,         )
                               )            Honorable Harry D. Leinenweber
v.                             )
                               )
LASALLE GROUP, INC. and TAMYRA )
MIRACLE, individually,         )
                               )
           Defendants.         )



___________________________
                                  EXHIBIT 1
                                           TO
   DECLARATION OF TAMYRA MIRACLE
___________________________
              Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 7 of 11 PageID #:183



Earnings Statement                                                        DOMINIQUE BONSEIGNEUR
    Pay Date:       11/03/2017       Company: 0I415 - LASALLE GROUP INC                                   Emp #: A3U8
    Period Start:   10/16/2017       545 E JOHN CARPENTER FWY SUITE 500                         Dept: 29 - S Barrington
    Period End:     10/29/2017       IRVING TX 75062 (214) 845-4500                                  Pay Basis: Hourly

                                             Rate Hours/Units Current Period Year To Date
Earnings
    Regular Hourly                          16.08      80.00         1286.40     25547.36
    Holiday Worked                          24.12       0.00            0.00       635.55
    Overtime                                24.12      20.99          506.28      5462.24
    Paid Time Off Hourly                    16.08       0.00            0.00       950.14
    Bereavement Hourly                      15.50       0.00            0.00       124.00
    Bonus                                                               0.00      1039.80
    Retro Dollars                                                       0.00       355.30
    Training                                16.08       0.00            0.00       195.08

                                 Gross                100.99         1792.68     34309.47
W/H Taxes
   Federal W/H(M/3)                                                    97.13      1891.79
   Medicare                                                            24.46       492.91
   Social Security                                                    104.57      2107.48
   Illinois State W/H(C/3)                                             71.07      1194.44

Deductions
   Advance                                                              0.00       510.00
   Dental Pretax High                                                  13.25        39.75
   Medical Pretax Option B                                             90.00       270.00
   Vision Pretax                                                        2.81         8.43

                                 Net Pay                             1389.39     27794.67 Voucher No. 103591291DD
Net Pay Distribution
    Direct Deposit Net Check                                         1189.39     27194.67 A/C:6332
    Direct Dep. Distribution 1                                        200.00       600.00 A/C:0272

Employee Benefits                                              Current Period Year To Date YTD Taken Available
   Basic Life/AD&D ER Paid *                                             2.69        57.28 *Memo Only
   Dental High Plan ER Portion *                                         1.03         3.09 *Memo Only
   Medical Plan B ER Portion *                                         325.00       892.60 *Memo Only
   PTO Hours                                                             3.69        98.91       69.00  29.91




                                                                                        LaSalle_000044
          Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 8 of 11 PageID #:184
Earnings Statement                                                                          ALICE RUFFOLO
    Pay Date:       11/17/2017       Company: 0I415 - LASALLE GROUP INC                                  Emp #: A59Q
    Period Start:   10/30/2017       545 E JOHN CARPENTER FWY SUITE 500                         Dept: 29 - S Barrington
    Period End:     11/12/2017       IRVING TX 75062 (214) 845-4500                                  Pay Basis: Hourly

                                             Rate Hours/Units Current Period Year To Date
Earnings
    Regular Hourly                          15.00      72.00         1080.00     18264.51
    Holiday Worked                          22.50       0.00            0.00       694.94
    Overtime                                22.50      20.05          451.13      3129.10
    Paid Time Off Hourly                    15.00       0.00            0.00       120.00
    Bonus                                                               0.00       246.55
    Training                                15.00       8.00          120.00       120.00

                                 Gross                100.05         1651.13     22575.10
W/H Taxes
   Federal W/H(S/0)                                                   220.59      2757.38
   Medicare                                                            23.58       325.94
   Social Security                                                    100.84      1393.55
   Illinois State W/H(M/0)                                             80.51       988.21

Deductions
   Dental Pretax High                                                  24.74        98.96

                                 Net Pay                             1200.87     17011.06 Voucher No. 106653680DD
Net Pay Distribution
    Direct Deposit Net Check                                         1200.87     17011.06 A/C:0501

Employee Benefits                                              Current Period Year To Date YTD Taken Available
   Basic Life/AD&D ER Paid *                                             2.53        10.12 *Memo Only
   Dental High Plan ER Portion *                                         3.85        15.40 *Memo Only
   PTO Hours                                                             3.38        40.94       16.00  24.94




                                                                               Voucher No. 106653680DD
    LASALLE GROUP INC
    545 E JOHN CARPENTER FWY SUITE 500                  DATE: 11/17/2017
    IRVING, TX 75062

    Dept: 29

    Net Pay:                                                                                          1200.87
    One Thousand Two Hundred And 87/100 Dollars



    ALICE RUFFOLO
    38W041 SIDNEY COURT                                                 For Record Purposes Only
    ST CHARLES, IL 60175                                              **NON-NEGOTIABLE**

                                                                                            LaSalle_000531
 Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 9 of 11 PageID #:185



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

ARACELIS RUFFOLO, DOMINIQUE    )
BONSEIGNEUR, and BIANCA        )
FAIRMAN, on behalf of themselves and
                               )
all other plaintiffs similarly situated,
                               )
                               )            Case No. 1:18-cv-03305
           Plaintiffs,         )
                               )            Honorable Harry D. Leinenweber
v.                             )
                               )
LASALLE GROUP, INC. and TAMYRA )
MIRACLE, individually,         )
                               )
           Defendants.         )



___________________________
                                  EXHIBIT 2
                                           TO
   DECLARATION OF TAMYRA MIRACLE
___________________________
Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 10 of 11 PageID #:186




                                                                  LaSalle_000679
Case: 1:18-cv-03305 Document #: 28-2 Filed: 11/13/18 Page 11 of 11 PageID #:187




                                                                  LaSalle_000680
